Case 1:20-cv-06885-GHW Document 92-3 Filed 01/22/21 Page 1 of 3




          Exhibit C
      (Polymer80 FAQ)
1/22/2021                    Case 1:20-cv-06885-GHW Document 92-3
                                                          FAQs        Filed 01/22/21 Page 2 of 3
                                                               | Polymer80

                            Looking for a P80 product? We ship all items to our dealer networks every week. Please visit OUR DEALERS page for a list of all retailers.


  
                                                                                                                             (/)                                                  



  FAQ
  Q: What is your return policy?
  A: A er receiving the product, our customers have up to 14 days to contact our Customer Support by emailing support@polymer80.com (mailto:support@polymer80.com) or
  calling 800-517-1243 op on 4 to ini ate a return. Once we receive the product back we will issue a full credit card refund, provided the product is undamaged and ready for
  restock/re-sale.

  Q: I just want to talk to someone about the product and concept!
  A: It would be an honor to talk to you. Email: support@polymer80.com (mailto:support@polymer80.com). Our industry leading customer service is one of the things that sets us
  apart!

  Q: May I lawfully make a ﬁrearm for my own personal use, provided it is not being made for resale?
  A: A: The following is taken from the ATF Website (h p://www.a .gov/ﬁles/ﬁrearms/industry/0501-ﬁrearms-top-10-qas.pdf): "Firearms may be lawfully made by persons who do
  not hold a manufacturer's license under the GCA provided they are not for sale or distribu on and the maker is not prohibited from receiving or possessing ﬁrearms." However,
  ﬁrearms are regulated by federal, state, and local laws, regula ons, rules, and case law interpreta ons. And, we are not lawyers and cannot provide legal advice. Moreover,
  ﬁrearm laws are dynamic and vary from state-to-state and county-to-county. As such, it is advised that you consult with local counsel to obtain an opinion le er speciﬁc to your
  jurisdic on.

  Q: Does the Polymer80 80% lower receiver require transfer or registra on through an FFL?
  A: It is important to note that the G150 AR15 80% Receiver Kit, .308 80% Receiver Kit, & the PF940C™ 80% Pistol Frame Kits (h ps://www.polymer80.com/CMS-Images/ATF-
  DetLe ers.pdf) were classiﬁed by the Bureau of Alcohol, Tobacco, Firearms and Explosives as not falling within the federal deﬁni on of "ﬁrearm" or "frame or receiver." All other
  Polymer80 80% lower receivers are dimensional based on the designs classiﬁed by the Bureau of Alcohol, Tobacco, Firearms and Explosives as not being "ﬁrearms" or "frames or
  receivers," under federal law. Firearms are regulated by federal, state, and local laws, regula ons, rules, and case law interpreta ons. We are not lawyers and cannot provide
  legal advice. Moreover, ﬁrearm laws are dynamic and vary from state-to-state and county-to-county. As such, it is advised that you consult with local counsel to obtain an opinion
  le er speciﬁc to your jurisdic on.

  NOTE: See the How To (h p://polymer80.produc on.na3.netsuitestaging.com/how-to-manuals) sec on on our website for detailed instruc ons. This unit requires special tools
  and skills to complete.

  Q: Can I build and then transfer a ﬁnished ﬁrearm to another individual?
  A: We are not lawyers and cannot provide legal advice. Moreover, ﬁrearm laws are dynamic and vary from state-to-state and county-to-county. As such, it is advised that you
  consult with local counsel to obtain an opinion le er speciﬁc to your jurisdic on. Protect yourself and don't put a completed ﬁrearm in anyone's hands unless you have gone
  through proper channels and background checks. Following the proper channels will protect us, our family, and our friends, it's also the best way to ensure you can come back to
  this site again and again as you ﬁnish your project. For any ﬁrearm transfer it is your responsibility to understand the federal and local laws and how they apply.

  Q: Can I use separate shipping and billing addresses?
  A: No, unfortunately we do not accept separate shipping and billing addresses. This is to protect you, the customer, and Polymer80, Inc. from poten al fraudulent transac ons.

  Q: Can you ship an order outside of United States?
  A: We do not currently ship any orders outside of the con nental U.S. We do have interna onal dealers that are happy to ship out of the country. Check out Brownells
  (h ps://www.brownells.com/) and Rainier Arms (h ps://www.rainierarms.com/).

  Q: Is it legal to assemble a ﬁrearm from commercially available parts kits that can be purchased via internet or shotgun news? (From the ATF website:
  h p://www.a .gov/ﬁrearms/faq/ﬁrearms-technology.html)
  A: We are not lawyers and cannot provide legal advice. Moreover, ﬁrearm laws are dynamic and vary from state-to-state and county-to-county. As such, it is advised that you
  consult with local counsel to obtain an opinion le er speciﬁc to your jurisdic on. We can, however, reference the ATF website which addresses this ques on as it relates to
  federal law generally: h p://www.a .gov/ﬁrearms/faq/ﬁrearms-technology.html (h p://www.a .gov/ﬁrearms/faq/ﬁrearms-technology.html): "For your informa on, per
  provisions of the Gun Control Act (GCA) of 1968, 18 U.S.C. Chapter 44, an unlicensed individual may make a ﬁrearm as deﬁned in the GCA for his own personal use, but not for
  sale or distribu on." For further informa on on rulings and classiﬁca ons go to the ATF Firearms (h p://www.a .gov/content/Firearms/ﬁrearms-industry) website.

  Q: Are felons restricted from owning a ﬁrearm that was built from an 80% receiver?
  According to the ATF website at h ps://www.a .gov/resource-center/docs/0813-ﬁrearms-top-12-qaspdf/download (h ps://www.a .gov/resource-center/docs/0813-ﬁrearms-
  top-12-qaspdf/download) (h ps://www.a .gov/resource-center/docs/0813-ﬁrearms-top-12-qaspdf/download) Felons are restricted from owning and receiving a ﬁrearm. We
  have a strict policy against selling 80% lower receivers to persons known to us to be convicted felons or otherwise prohibited persons. However, we are not lawyers and cannot
  provide legal advice. Moreover, ﬁrearm laws are dynamic and vary from state-to-state and county-to-county. As such, it is advised that you consult with local legal counsel to
  obtain an opinion le er for your jurisdic on.



https://www.polymer80.com/faqs                                                                                                                                                         1/2
1/22/2021                    Case 1:20-cv-06885-GHW Document 92-3
                                                          FAQs        Filed 01/22/21 Page 3 of 3
                                                               | Polymer80
  Q: Are you storing my credit card informa on?
  A: No, our payment gateway system passes the credit card informa on directly through to the credit card processor. This protects all of us. Send us your request to
  support@polymer80.com (mailto:support@polymer80.com)

  Q: I need to add something to an order I just sent.
  A: If you need to add something to your order, send us a quick email support@polymer80.com (mailto:support@polymer80.com) and we'll contact you via phone to add it to
  your order. At that me we'll need to take your credit card info directly over the phone. Please do not email us any credit card informa on.

  NOTE: Not ﬁnding an answer for your ques on? Go to our Contact page (h ps://www.polymer80.com/contact/) and send us your ques on. Or send an Email to:
  support@polymer80.com (mailto:support@polymer80.com)




                                                                                          
                                                                                    Back to Top




                                                                                                                         (/)




                                                                                                                                                                      
/Polymer80/138959999623430) (https://www.youtube.com/channel/UC6ZFh0ZS8668IKDwHWG7rvw/videos) (https://www.instagram.com/polymer80inc/) (https://www



      Customer Support (/customer-support)                                                        About Us (/about-us)
      How-To Manuals (/how-to-manuals)                                                            Contact Us (/contact-us)
      FAQs (/faqs)
      Our Dealers (/our-dealers)



      ATF Determination Letter (/CMS-Images/ATF-DetLetters.pdf)
      Terms & Conditions (/terms)
      Privacy & Cookies (/privacy-cookies)




  © 2021 Polymer80. Inc All rights reserved.




https://www.polymer80.com/faqs                                                                                                                                              2/2
